UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 Commission File Number: 0-21683 GraphOn Corporation (Exact name of registrant as specified in its charter) Delaware 13-3899021 (State of incorporation) (IRS Employer Identification No.) 5400 Soquel Avenue, Suite A2 Santa Cruz, CA 95062 (Address of principal executive offices) Registrant’s telephone number: (800) 472-7466 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No x As of November 12, 2010, there were issued and outstanding 45,981,625 shares of the registrant’s common stock, par value $0.0001. GraphOn Corporation FORM 10-Q Table of Contents PART I. FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 23 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements GraphOn Corporation Condensed Consolidated Balance Sheets (Unaudited) Assets September 30, 2010 December 31, 2009 Current Assets: Cash $ $ Accounts receivable, net Prepaid expenses Total Current Assets Patents, net Property and equipment, net Capitalized software, net — Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Total Current Liabilities Deferred revenue Total Liabilities Commitments and contingencies Stockholders' Equity: Common stock, $0.0001 par value, 195,000,000 shares authorized, 45,981,625 shares issued and outstanding at September 30, 2010, and 46,834,292 shares issued and 46,284,292 shares outstanding at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost, 0 and 550,000 shares, respectively — ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 2 Table of Contents GraphOn Corporation Condensed Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Costs of revenue Gross profit Operating expenses: Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) Other income, net Loss before provision for income tax ) Provision for income tax Net loss $ ) $ ) $ ) $ ) Loss per share – basic and diluted $ ) $ ) $ ) $ ) Average weighted common shares outstanding – basic and diluted See accompanying notes to unaudited condensed consolidated financial statements 3 Table of Contents GraphOn Corporation Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, (Unaudited) (Unaudited) Cash Flows Provided By (Used In) Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation expense Gain on derivative instruments – warrants — Changes to allowance for doubtful accounts ) — Revenue deferred to future periods Recognition of deferred revenue ) ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses ) ) Accounts payable and accrued expenses ) Net Cash Provided By (Used In) Operating Activities ) Cash Flows Provided By (Used In) Investing Activities: Capital expenditures ) ) Capitalized software development costs ) — Other assets — Net Cash Used In Investing Activities ) ) Cash Flows Provided By (Used In) Financing Activities: Proceeds from sale of common stock - employee stock purchase plan Proceeds from exercise of stock options — Costs of stock purchased and retired through stock buy-back program — ) Net Cash Provided By (Used In) Financing Activities ) Net Increase (Decrease) in Cash ) Cash - Beginning of Period Cash - End of Period $ $ See accompanying notes to unaudited condensed consolidated financial statements 4 Table of Contents GraphOn Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of GraphOn Corporation and its subsidiaries (collectively, the “Company”); significant intercompany accounts and transactions are eliminated upon consolidation. The unaudited condensed consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) applicable to interim financial information and the rules and regulations promulgated by the Securities and Exchange Commission (the “SEC”).Accordingly, such unaudited condensed consolidated financial statements do not include all information and footnote disclosures required in annual financial statements. The unaudited condensed consolidated financial statements included herein reflect all adjustments, which include only normal, recurring adjustments, that are, in the opinion of management, necessary to state fairly the results for the periods presented. This Quarterly Report on Form 10-Q should be read in conjunction with the Company’s audited consolidated financial statements contained in its Annual Report on Form 10-K for the year ended December 31, 2009, which was filed with the SEC on March 31, 2010 (“2009 10-K Report”). The interim results presented herein are not necessarily indicative of the results of operations that may be expected for the full fiscal year ending December 31, 2010 or any future period. 2. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. These estimates include: the amount of stock-based compensation expense; the allowance for doubtful accounts; the estimated lives, valuation, and amortization of intangible assets (including capitalized software); depreciation of long-lived assets; and accruals for liabilities. While the Company believes that such estimates are fair, actual results could differ materially from those estimates. Revenue Recognition The Company markets and licenses its products through various means, such as: channel distributors, independent software vendors (“ISVs”), value-added resellers, (“VARs”) (collectively “resellers”) and direct sales to enterprise end users.Its product licenses are perpetual.The Company also separately sells intellectual property licenses, maintenance contracts, which are comprised of license updates and customer service access, as well as other products and services. Software license revenues are recognized when: Persuasive evidence of an arrangement exists, (i.e., when the Company signs a non-cancelable license agreement wherein the customer acknowledges an unconditional obligation to pay, or upon receipt of the customer’s purchase order), and Delivery has occurred or services have been rendered and there are no uncertainties surrounding product acceptance (i.e., when title and risk of loss have been transferred to the customer, which generally occurs when the media containing the licensed program(s) is provided to a common carrier or, in the case of electronic delivery, when the customer is given access to the licensed program(s)), and The price to the customer is fixed or determinable, as typically evidenced in a signed non-cancelable contract, or a customer’s purchase order, and Collectibility is probable.If collectibility is not considered probable, revenue is recognized when the fee is collected. Revenue recognized on software arrangements involving multiple deliverables is allocated to each deliverable based on vendor-specific objective evidence (“VSOE”) or third party evidence of the fair values of each deliverable; such deliverables include licenses for software products, maintenance, private labeling fees, and customer training.The Company limits its assessment of VSOE for each deliverable to either the price charged when the same deliverable is sold separately or the price established by management having the 5 Table of Contents relevant authority to do so, for a deliverable not yet sold separately. If sufficient VSOE of fair value does not exist, so as to permit the allocation of revenue to the various elements of the arrangement, all revenue from the arrangement is deferred until such evidence exists or until all elements are delivered. If evidence of VSOE of all undelivered elements exists but evidence does not exist for one or more delivered elements, then revenue is recognized using the residual method.Under the residual method, the fair value of the undelivered elements is deferred and the remaining portion of the arrangement fee is recognized as revenue. Certain resellers purchase product licenses that they hold in inventory until they are resold to the ultimate end user (an “inventory stocking order”). The Company defers recognition of revenue from inventory stocking orders until the underlying licenses are sold to the end user. There are no rights of return granted to resellers or other purchasers of the Company’s software programs. Revenue from maintenance contracts is recognized ratably over the related contract period, which generally ranges from one to five years. Intellectual property license agreements provide for the payment of a fully paid licensing fee in consideration for the grant of a one-time, non-exclusive license to manufacture and/or sell products covered by patented technologies owned by the Company. Generally, the execution of these license agreements also provides for the release of the licensee from certain past and future claims, and the dismissal of any pending litigation between the Company and the licensee. Pursuant to the terms of these license agreements, the Company has no further obligation with respect to the grant of the license, including no express or implied obligation to maintain or upgrade the patented technologies, or provide future support or services to the licensee. As such, the earnings process is complete upon the execution of the license agreement, and revenue is recognized upon execution of the agreement, and the determination that collectibility is probable. All of the Company’s software and intellectual property licenses are denominated in U.S. dollars. Long-Lived Assets Long-lived assets are assessed for possible impairment whenever events or changes in circumstances indicate that the carrying amounts may not be recoverable, whenever the Company has committed to a plan to dispose of the assets or, at a minimum, as it relates to the Company’s patent assets, annually. Typically, for long-lived assets to be held and used measurement of an impairment loss is based on the fair value of such assets, with fair value being determined based on appraisals, current market value, comparable sales value, and discounted future cash flows, among other variables, as appropriate. Assets to be held and used affected by an impairment loss are depreciated or amortized at their new carrying amount over their remaining estimated life; assets to be sold or otherwise disposed of are not subject to further depreciation or amortization. No such impairment charge was recorded during either of the three or nine-month periods ended September 30, 2010 or 2009. Patents The Company’s patents are being amortized over their estimated remaining economic lives, currently estimated to be until approximately January 2011. Costs associated with filing, documenting or writing method patents are expensed as incurred. Contingent legal fees paid in connection with a patent lawsuit, or settlements thereof, are charged to costs of revenue. All other non-contingent legal fees and costs incurred in connection with a patent lawsuit, or settlements thereof, are charged to general and administrative expense as incurred. Software Development Costs The Company capitalizes software development costs incurred from the time technological feasibility of the software is established until the software is available for general release in accordance with GAAP. Research and development costs and other computer software maintenance costs related to the software development are expensed as incurred. Upon the establishment of technological feasibility, related software development costs are capitalized. The Company estimates the useful life of its capitalized software and amortizes its value over its estimated life. If the actual useful life is shorter than the estimated useful life, the Company will amortize the remaining book value over the remaining estimated useful life or the asset may be deemed to be impaired and, accordingly, a write-down of the value of the asset may be required. 6 Table of Contents Financial Statement Presentation – Condensed Consolidated Statement of Cash Flows Certain amounts from the prior year have been reclassified to conform to the current year’s presentation. 3. Stock-Based Compensation The following table summarizes the stock-based compensation expense, net of amounts capitalized, recorded by the Company in its Condensed Consolidated Statements of Operations for the three and nine-month periods ended September 30, 2010 and 2009, respectively, by classification: Three Months Ended September 30, Nine Months Ended September 30, Income Statement Classification Costs of revenue $ Selling and marketing expense General and administrative expense Research and development expense $ The Company estimated the fair value of each stock-based award granted during the nine-month periods ended September 30, 2010 and 2009 as of the respective dates of grant, using a binomial model with the assumptions set forth in the following table: Estimated Volatility Annualized Forfeiture Rate Expected Option Term (Years) Estimated Exercise Factor Risk-Free Interest Rate Dividends 175% 2% 20% 3.72% — 180% - 185% 4% 7.5 10% 2.24% - 3.12% — The Company estimated the fair value of each stock-based award granted during the three-month period ended September 30, 2009 as of the respective dates of grant, using a binomial model with the assumptions set forth in the following table: Estimated Volatility Annualized Forfeiture Rate Expected Option Term (Years) Estimated Exercise Factor Risk-Free Interest Rate Dividends 185% 4% 10% 3.12% — The Company did not grant any stock-based awards during the three-month period ended September 30, 2010. Stock-based compensation expense has historically included costs associated with shares of common stock purchased under the Company’s Employee Stock Purchase Plan (“ESPP”). The last shares purchased through the ESPP were purchased effective January 31, 2010, the date the ESPP expired. For shares purchased on such date, the Company applied the same variables as noted in the table above to the calculation of such costs, except that the expected term was 0.5 years and the risk-free interest rate was 0.19%. For shares purchased during the three and nine-month periods ended September 30, 2009, the risk-free interest rate ranged between 0.25% and 0.40%. The time span from the date of grant of ESPP shares to the date of purchase is six months. Expected volatility is based on the historical volatility of the Company’s common stock over the expected option term period ended on the end of each of the respective quarterly reporting periods noted in the above table. The estimated annualized forfeiture rate was based on an analysis of historical data and considered the impact of events such as the work force reductions the Company carried out during previous years. The expected term of the Company’s stock-based option awards was based on historical award holder exercise patterns and considered the market performance of the Company’s common stock and other items. The estimated exercise factor was based on an analysis of historical data; historical exercise patterns; and a comparison of historical and current share prices. The approximate risk free interest rate was based on the implied yield available on U.S. Treasury issues with remaining terms equivalent to the Company’s expected term on its stock-based awards. The Company does not anticipate paying dividends on its common stock for the foreseeable future. 7 Table of Contents For stock-based awards granted during the nine-month periods ended September 30, 2010 and 2009, exclusive of shares of common stock purchased pursuant to the Company’s ESPP, the weighted average fair value was $0.06 and $0.05, respectively. For stock-based awards granted during the three-month period ended September 30, 2009, exclusive of shares of common stock purchased pursuant to the Company’s ESPP, the weighted average fair value was $0.08. No stock-based awards were granted during the three-month period ended September 30, 2010. The following table presents a summary of the status and activity of the Company’s stock option awards for the three and nine-month periods ended September 30, 2010. For the Three Months Ended September 30, 2010 Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding – June 30, 2010 $ Granted — — Exercised — — Forfeited or expired ) Outstanding - September 30, 2010 $ For the Nine Months Ended September 30, 2009 Outstanding - December 31, 2009 $ Granted Exercised ) Forfeited or expired ) Outstanding – September 30, 2010 $ Of the options outstanding as of September 30, 2010, 6,560,420 were vested, 1,360,234 were estimated to vest in future periods and 25,629 were estimated to be forfeited prior to their vesting. All options are exercisable immediately upon grant. Options vest, generally, ratably over a 33-month period commencing in the fourth month after the grant date. The Company has the right to repurchase common stock issued upon the exercise of an option upon an optionee’s termination of service to the Company prior to full vesting at the option’s exercise price. As of September 30, 2010, there was approximately $36,300 of total unrecognized compensation cost, net of estimated forfeitures, related to stock-based compensation. That cost is expected to be recognized over a weighted-average period of approximately one year. 4. Revenue Revenue for the three-month periods ended September 30, 2010 and 2009 was comprised as follows: Three Months Ended Sept. 30, 2010 Over (Under) 2009 Revenue Dollars Percent Product Licenses: Windows $ $ $ % Unix % % Intellectual property licenses ) -50.0 % Service Fees: Windows % Unix ) -8.5 % % Other ) -90.4 % Total Revenue $ $ $ ) -8.2 % 8 Table of Contents Revenue for the nine-month periods ended September 30, 2010 and 2009 was comprised as follows: Nine Months Ended Sept. 30, 2010 Over (Under) 2009 Revenue Dollars Percent Product Licenses: Windows $ $ $ % Unix % % Intellectual property licenses ) -62.0 % Service Fees: Windows % Unix ) -5.7 % % Other ) -56.7 % Total Revenue $ $ $ ) -12.6
